Citation Nr: 0401567	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  03-05 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel









INTRODUCTION

The veteran served on active duty from March 1943 to April 
1946.  The veteran died on June [redacted], 2001.  The appellant is 
the veteran's son.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefit sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  The probative and competent evidence of record 
establishes that the veteran died on June [redacted], 2001.

3.  The probative and competent evidence of record 
establishes that the veteran was entitled to nonservice-
connected and special monthly pension effective May 21, 2001, 
with payments to begin on June 1, 2001.


CONCLUSION OF LAW

Accrued benefits are not warranted as a matter of law.  
38 U.S.C.A. §§  5103, 5103A, 5121 (West 2002); 38 C.F.R. §§ 
3.102, 3.152, 3.159, 3.500, 3.1000 (2003); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefined the obligations of 
VA with respect to the duty to assist and eliminated the 
former statutory requirement that claims be well grounded.   

The VCAA applies to this case as the appellant's claim was 
filed in June 2002, after the effective date for the new 
legislation.  See VAOPGCPREC 7-03.  There has been compliance 
with this law, as discussed in more detail below.  

In this regard, the veteran's service medical and personnel 
records have been associated with the claims folder, as well 
as his death certificate.  In the December 2002 statement of 
the case (SOC), the appellant was provided the new duty to 
assist and notice provisions of the VCAA codified in 
38 C.F.R. § 3.159.  

While the RO did not send a separate letter to the appellant 
explaining the VCAA and asking him to submit certain 
information in connection with his claim, as the 
determination regarding the appellant's claim rests on a 
matter of law, the Board's decision to proceed in 
adjudicating this claim does not, therefore, prejudice the 
appellant in the disposition thereof.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).


The appellant has not indicated that he has any additional 
evidence to submit in support of his claim.  The Board finds 
that VA has done everything reasonably possible to assist the 
appellant.  In the circumstances of this case, additional 
efforts to assist him in accordance with the VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  


Accrued Benefits

The appellant contends that he is entitled to accrued 
benefits.  Specifically, he asserts that based on the award 
of nonservice connected pension and special monthly pension, 
there is an unpaid amount that was due to the veteran prior 
to his death.

In May 2001, the veteran filed an application for nonservice 
connected pension and special monthly pension based on the 
need for aid and attendance.  In a July 2001 rating decision, 
the RO granted entitlement to a nonservice connected 
permanent and total evaluation with entitlement to special 
monthly pension.  Both benefits became effective May 21, 
2001, with the first payment to begin on June 1, 2001.  The 
veteran died on June [redacted], 2001.

The appellant's son filed VA Form 21-601, Application for 
Reimbursement from Accrued Amounts Due a Deceased 
Beneficiary, in June 2002.  

After a thorough review of all the available evidence of 
record, to include: the veteran's death certificate; 
statements from the appellant; and a list of costs and 
expenses of the veteran, the Board concludes that entitlement 
to accrued benefits is not warranted.  In this regard, 
accrued benefits are defined as "periodic monetary benefits 
to which a payee was entitled at his death under existing 
ratings or decisions, or those based on evidence in the file 
at the date of death and due and unpaid for a period not to 
exceed two years." See 38 U.S.C.A. § 5121;
38 C.F.R. 3.1000(a).  Accrued benefits may be paid upon the 
death of a veteran to his or her children in equal shares. 
38 C.F.R. § 3.1000(a)(1)(ii).  However, an application for 
accrued benefits must be filed within 1 year after the date 
of death. 

In the instant case, while the appellant filed his 
application within one year from the veteran's death and 
pension benefits had been granted to the veteran, there were 
no unpaid benefits to which the veteran was entitled to at 
the time of his death.  As noted above, the veteran was to 
begin receiving monetary payments for his nonservice 
connected and special monthly pensions as of June 1, 2001.  
The veteran died on June [redacted], 2001.  

According to 38 C.F.R. § 3.500(g), the discontinuance of an 
award upon the death of a payee will be the last day of the 
month before the death of the veteran. Emphasis added.  
Therefore, the veteran's pension benefits would have been 
discontinued on May 31, 2001, the day before monetary 
payments were to be paid to him.

While the Board is sympathetic to the unfortunate death of 
the veteran and the appellant's financial burdens, the 
appellant does not satisfy the threshold legal eligibility 
requirements for accrued benefits sought in this appeal.  In 
cases such as this, where the law is dispositive, the claim 
should be denied due to a lack of legal merit. Sabonis, 
supra.    


ORDER

Entitlement to accrued benefits is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597




